          Case 6:16-cv-00386-MC      Document 47     Filed 12/30/19   Page 1 of 1




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           DEC 30 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
JONATHAN ELDON HUNSAKER;                           No.    19-35698
CHERYL LYNN HUNSAKER,
                                                   D.C. No. 6:16-cv-00386-MC
                   Plaintiffs-Appellees,           District of Oregon,
                                                   Eugene
  v.
                                                   ORDER
UNITED STATES OF AMERICA,

                   Defendant-Appellant.


         Appellant’s unopposed motion (Docket Entry No. 13) for voluntary

dismissal is granted. This appeal is dismissed. See Fed. R. App. P. 42(b).

         This order served on the district court shall act as and for the mandate of this

court.


                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Linda K. King
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




LK/Pro Mo
